Fill in this information to identify the case:

Debtor 1              JAMIE J. ATWOOD

Debtor 2              TAMMY J. ATWOOD
(Spouse, if filing)

United States Bankruptcy Court for the Middle                               District of    Pennsylvania
                                                                                           (State)

Case number           1:19-BK-02500-HWV


Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                           12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

     Name of creditor: M&T Bank                                                           Court claim no. (if known):         3-1

                                                                                          Date of payment change:
                                                                                          Must be at least 21 days after date of
                                                                                          this notice
                                                                                                                                              05/01/2020

Last four digits of any number you
use to identify the debtor’s account: XXXXXX1244                                          New total payment:
                                                                                          Principal, interest, and escrow, if any                 $857.71

Part 1:         Escrow Account Payment Adjustment

1.     Will there be a change in the debtor’s escrow account payment?
       [ ] No

       [X] Yes.Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law.Describe the basis
             for the change. If a statement is not attached, explain why:
                                                                                                                                                      _
           Current escrow payment:           $241.55                                                 New escrow payment:            $239.73


Part 2:         Mortgage Payment Adjustment

2.     Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor’s
       variable-rate note?
       [X] No
       [ ] Yes Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
             explain why:

             Current interest rate:                       %                                          New interest rate:                       %

             Current principal and interest payment:          $                                      New principal and interest payment:          $

Part 3:         Other Payment Change
3. Will   there be a change in the debtor’s mortgage payment for a reason not listed above?
       [X] No
       [ ] Yes. Attach a copy of any documents describing the basis for the change, such as repayment plan or loan modification agreement.
             (Court approval may be required before the payment change can take effect.)


           Reason for change:


           Current mortgage payment:             $                                                   New mortgage payment:             $




                Case 1:19-bk-02500-HWV
Official Form 410S1
                                           Doc Filed 04/03/20 Entered 04/03/20 15:47:11
                                    Notice of Mortgage Payment Change               page 1
                                                                                           Desc
                                          Main Document           Page 1 of 7
 Debtor 1            JAMIE J. ATWOOD                                               Case number (if known) 1:19-BK-02500-HWV
                     First Name Middle Name Last Name



Part 4:           Sign Here


The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
number.


Check the appropriate box.


    [ ] I am the creditor.
    [X] I am the creditor’s authorized agent



I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my knowledge,
information, and reasonable belief.



X     /s/Dana O'Brien                                                                  Date       4/3/2020
      Signature



Print:         Dana                                              O'Brien                 Title    Authorized Agent
                First Name             Middle Name               Last Name


 Company: McCalla Raymer Leibert Pierce, LLC




Address        1544 Old Alabama Road
                Number      Street

                Roswell                        GA                 30076
                City                           State              ZIP Code


Contact phone         (312) 346-9088 X5188                                                Email    Dana.OBrien@mccalla.com




            Case 1:19-bk-02500-HWV
Official Form 410S1
                                       Doc Filed 04/03/20 Entered 04/03/20 15:47:11
                                Notice of Mortgage Payment Change               page 2
                                                                                       Desc
                                      Main Document           Page 2 of 7
                                   UNITED STATES BANKRUPTCY COURT
                                   MIDDLE DISTRICT OF PENNSYLVANIA
                                         HARRISBURG DIVISION


                                                            Bankruptcy Case No.:     1:19-BK-02500-HWV
  In Re:                                                    Chapter:                 13
                                                            Judge:                   Henry W. Van Eck

      JAMIE J. ATWOOD
      TAMMY J. ATWOOD




                                         CERTIFICATE OF SERVICE

            I, Dana O'Brien, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road, Roswell, GA 30076,
 certify:

            That I am, and at all times hereinafter mentioned, was more than 18 years of age;

         That on the date below, I caused to be served a copy of the within NOTICE OF MORTGAGE
 PAYMENT CHANGE filed in this bankruptcy matter on the following parties at the addresses shown, by
 regular United States Mail, with proper postage affixed, unless another manner of service is expressly
 indicated:

 JAMIE J. ATWOOD
 100 FROST ROAD
 GARDNERS, PA 17324

 TAMMY J. ATWOOD
 100 FROST ROAD
 GARDNERS PA 17324

 STEPHEN WADE PARKER
 MOONEY LAW                                                                          (Served Via ECF Notification)
 230 YORK STREET,
 HANOVER, PA 17331


 CHARLES J DEHART III                                                                 (Served Via ECF Notification)
 8125 ADAMS DRIVE SUITE A,
 HUMMELSTOWN, PA 17036


 UNITED STATES TRUSTEE
 228 WALNUT STREET SUITE 1190                                                         (Served Via ECF Notification)
 HARRISBURG, PA 17101




            I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.


Executed on:    April 03, 2020          By:     /s/Dana O'Brien
                                                Dana O'Brien
                                                 Authorized Agent




  Case 1:19-bk-02500-HWV             Doc Filed 04/03/20 Entered 04/03/20 15:47:11                        Desc
                                     Main Document   Page 3 of 7
Case 1:19-bk-02500-HWV   Doc Filed 04/03/20 Entered 04/03/20 15:47:11   Desc
                         Main Document   Page 4 of 7
                                                                                                                                                    Page 2 of 4


                                                              Your Account History**

 By comparing the actual escrow activity with the previous projections listed, you can determine where a difference may have occurred.
 If you have any questions about this statement, please call our Customer Service Department toll free at 1-800-411-7627.

            Projected   Actual
                                                                                         Projected             Actual              Projected          Actual
Month      Payment to Payment to                          Description
                                                                                       Disbursement         Disbursement            Balance          Balance
             Escrow     Escrow
                                                       Beginning Balance                                                           $1,217.18          -$3,743.92
Dec   19        $238.18           $222.81 *                Hazard Ins                        $979.00                           *    $476.36           -$3,521.11
Jan   20        $238.18                   *                                                                                         $714.54           -$3,521.11
Feb   20        $238.18           $222.81 *                 Hazard Ins                                           $977.00       *    $952.72           -$4,275.30
Mar   20        $238.18         $5,154.84 *                                                                                        $1,190.90            $879.54
Apr   20        $238.18           $241.55 *                 County Tax                       $429.18             $429.18             $999.90            $691.91


 The total amount of escrow payments received during this period was $5,842.01 and the total escrow disbursements were $1,406.18.

 An asterisk (*) indicates a difference from a previous estimate either in the date or the amount of the deposit/disbursement.
 ** This section may also reflect anticipated escrow activity that has not yet occurred prior to the effective date of this analysis.


 To the extent your original obligation was discharged, or is subject to an automatic stay of bankruptcy under Title 11 of the United States Code, this
 statement is for compliance and/or informational purposes only and does not constitute an attempt to collect a debt or to impose personal liability for
 such obliga ion. However, M&T Bank retains rights under its security instrument, including the right to foreclose its lien.




  Case 1:19-bk-02500-HWV                           Doc Filed 04/03/20 Entered 04/03/20 15:47:11                                                   Desc
                                                   Main Document   Page 5 of 7
Case 1:19-bk-02500-HWV   Doc Filed 04/03/20 Entered 04/03/20 15:47:11   Desc
                         Main Document   Page 6 of 7
                                                                                                                              Page 4 of 4



                  Mortgagor Guide to Frequently Asked Escrow Analysis Questions (FAQ Document)

    • What is an escrow analysis and why am I receiving                     • What if I do not remit the shortage payment?
      this document?                                                          9V i_e T_ ^_d gYcX d_ bU]Yd dXU U^dYbU cX_bdQWU `Qi]U^d Y^ _^U
      6UTUbQ\ ]_bdWQWU \Qgc bUaeYbU Q\\ ]_bdWQWU \U^TUbc d_ `UbV_b]           \e]` ce] i_e SQ^ Y^cdUQT bU]Yd dXU ^Ug `Qi]U^d Q]_e^d
      Q^ UcSb_g Q^Q\icYc _^ Q\\ \_Q^c ]Y^Y]Q\\i _^SU Q iUQb 1c Q             _fUb dXU ^Uhd !" ]_^dXc DXU UcSb_g Q^Q\icYc SQ\Se\QdY_^
      bUce\d =D 2Q^[ S_^TeSdc Q^ UcSb_g Q^Q\icYc QSS_bTY^W\i               Qed_]QdYSQ\\i c`bUQTc dXU cX_bdQWU Q]_e^d _fUb dXU ^Uhd
      DXU Q^Q\icYc Yc Q SQ\Se\QdY_^ _V i_eb UcSb_gUT YdU]c ´ gXU^             !" ]_^dXc
      dXUi QbU TeU dXU VbUaeU^Si _V `Qi Q^^eQ\\i cU]YQ^^eQ\\i Q^T
      aeQbdUb\i Q^T dXU Q]_e^d _V dXU `Qi]U^d DXYc dXU^                   • Why did my monthly escrow payment amount change?
      TUdUb]Y^Uc YV gU QbU _fUb S_\\USdY^W e^TUb S_\\USdY^W _b               DXUbU QbU Q ^e]RUb _V bUQc_^c gXi UcSb_g `Qi]U^d Q]_e^dc
      QSSebQdU\i S_\\USdY^W Ve^Tc d_ ]Q[U dXUcU `Qi]U^dc _^ i_eb              SXQ^WU 2U\_g QbU dXU ]_cd S_]]_^ bUQc_^c gXi dXU
      RUXQ\V
                                                                              Q]_e^d ]Qi SXQ^WU*
      DXUbU QbU cUfUbQ\ bUQc_^c gXi Q^ _VVSiS\U Q^Q\icYc Yc
      `UbV_b]UT 3_]]_^ bUQc_^c Y^S\eTU* \_Q^ Yc QSaeYbUT _b                  Real Estate Tax –
      dbQ^cVUbbUT Secd_]Ub bUaeUcd ^Ug UhU]`dY_^ _b QTZecdUT RY\\           Tax rate and/or property’s assessed value changed
      YcceUT SXQ^WU Y^ Y^cebQ^SU _b dQh TeU TQdUc                          Tax exemption status added, changed or removed
                                                                              The payment of a supplemental tax bill or delinquent
    • What is an escrow account?
                                                                              tax paid from escrow
      1^ UcSb_g QSS_e^d Yc Q^ QSS_e^d cUd Y^cYTU i_eb ]_bdWQWU
      QSS_e^d ?^ Q ]_^dX\i RQcYc Ve^Tc i_e bU]Yd QbU `\QSUT Y^ dXU           New tax requirement
      QSS_e^d XU\T Q^T gXU^ dXU dY]U S_]Uc `QYT d_ i_eb dQh Q^T            Tax(es) paid as a result of non-payment
      _b Y^cebQ^SU QWU^Si 1 Ve\\ QSS_e^dY^W _V dXUcU Ve^Tc Q``UQbc           Insurance Premium(s) –
      _^ dXU V_\\_gY^W cdQdU]U^dc* ]_^dX\i ]_bdWQWU cdQdU]U^d                Premium rate changed
      iUQbU^T cdQdU]U^d Q^T i_eb UcSb_g Q^Q\icYc cdQdU]U^d
                                                                              Coverage changed
      Di`YSQ\\i dXU `Qi]U^dc ]QTU QbU d_ i_eb bUQ\ UcdQdU dQh
      ]e^YSY`Q\YdYUc Q^T Y^cebQ^SU QWU^d ?dXUb `Qi]U^dc ]Qi RU               Additional premium paid but not anticipated to be
      ]QTU QSS_bTY^W d_ i_eb ]_bdWQWU QWbUU]U^d                              paid from escrow, such as change in carrier
                                                                              New insurance requirement
    • What is an escrow payment?                                              Lender paid insurance from escrow
      DXU `_bdY_^ _V i_eb ]_^dX\i `Qi]U^d bU]YddUT gXYSX Yc XU\T
                                                                              Flood insurance map changed
      Q^T dXU^ ecUT d_ `Qi i_eb UcSb_gUT YdU]c Qc dXUi RUS_]U
      TeU                                                                    Payments –
                                                                              Monthly payments received were a different amount than
    • 8_g T_ i_e TUdUb]Y^U dXU bUaeYbUT RUWY^^Y^W UcSb_g                      what was expected. For example:
      RQ\Q^SU/                                                                • The monthly payments received were less than the
      DXU `_bdY_^ _V i_eb ]_^dX\i `Qi]U^d bU]YddUT gXYSX Yc XU\T                amount requested, shorting the funding of escrow
      Q^T dXU^ ecUT d_ `Qi i_eb UcSb_gUT YdU]c Qc dXUi RUS_]U                 • Previous escrow shortage amount was not paid in full
      TeU                                                                      before new analysis

    • GXQd Yc Q^ UcSb_g bUcUbfU Q\c_ [^_g^ Qc Q SecXY_^/                    • Information Regarding Insurance –
      1^ UcSb_g bUcUbfU Q\c_ [^_g^ Qc Q SecXY_^ Yc dXU Q]_e^d _V              Hazard insurance, also referred to as homeowner’s insurance,
      ]_^Ui S_\\USdUT Y^ dXU UcSb_g d_ S_fUb Q^i e^Q^dYSY`QdUT                is an insurance policy purchased to protect your property
      Y^SbUQcUc Y^ i_eb bUQ\ UcdQdU dQh _b Y^cebQ^SU `bU]Ye]                  from certain hazards such as fire and theft. Policy coverage
      `Qi]U^d 9d QSdc Qc Q ReVVUb Q^T `bUfU^dc i_eb UcSb_g QSS_e^d           may vary. See your insurance policy information for details
      Vb_] RUY^W _fUbTbQg^ 1^ UcSb_g bUcUbfU UhYcdc _^ i_eb
                                                                              regarding your specific coverage(s).
      QSS_e^d e^\Ucc i_eb ]_bdWQWU T_Se]U^dc _b cdQdU \Qg Q``\YUc
                                                                              9V i_e TUSYTU d_ SXQ^WU i_eb Y^cebQ^SU SQbbYUb cU^T dXU ^Ug
    • How is an escrow analysis completed?                                    `_\YSi Y^V_b]QdY_^ d_* =D 2Q^[ 9dc CeSSUcc_bc Q^T_b
      GU YdU]YjU Q\\ Q``\YSQR\U TYcRebcU]U^dc ceSX Qc dXU bUQ\ UcdQdU         1ccYW^c @? 2_h %'#( C`bY^WVYU\T ?XY_ $%% !%'#(
      `b_`Ubdi dQh Q^T Y^cebQ^SU `bU]Ye] gXYSX QbU cSXUTe\UT d_               Fax: 866-410-9956
      RU `QYT _^ i_eb RUXQ\V Y^ dXU ^Uhd !" ]_^dXc GU dQ[U dXU d_dQ\
      Q^T TYfYTU dXU `Qi]U^d Ri !" `Qi]U^dc DXU d_dQ\ Q]_e^d _V              Additional questions can be directed to 888-882-1847.
      dXU TYcRebcU]U^dc TYfYTUT Ri !" Yc UaeQ\ d_ i_eb ]_^dX\i
      UcSb_g `Qi]U^d                                                       • Information Regarding Real Estate Tax Bills –
                                                                             Where to mail your tax bill:
    • GY\\ ]i UcSb_g `Qi]U^d Q]_e^d bU]QY^ dXU cQ]U YV 9 bU]Yd
      dXU U^dYbU cX_bdQWU Q]_e^d Qd _^SU/                                        M&T Bank
      2i `QiY^W dXU Ve\\ cX_bdQWU Q]_e^d dXYc gY\\ bUce\d Y^ Q^                  PO Box 23628
      QTZecd]U^d d_ i_eb QSS_e^d gXYSX gY\\ bUce\d Y^ Q `Qi]U^d gYdX             Rochester, NY 14692-9813
      dXU c]Q\\Ucd `_ccYR\U Y^SbUQcU Y^ i_eb ]_^dX\i ]_bdWQWU                    FAX: 817-826-0675
      `Qi]U^d 9d¹c Y]`_bdQ^d d_ [UU` Y^ ]Y^T Q^i Y^SbUQcU Y^ i_eb
      bUQ\ UcdQdU dQh Q]_e^dc Q^T_b Y^cebQ^SU `bU]Ye] ]Qi SQecU
      i_eb `Qi]U^d Q]_e^d d_ SXQ^WU UfU^ YV i_e `Qi i_eb cX_bdQWU
      Q]_e^d

    • If I would like to remit the shortage payment, what
      steps do I need to take?
      I_e ]Qi `Qi dXU U^dYbU cX_bdQWU Q]_e^d Ri bUdeb^Y^W dXU
      cX_bdQWU S_e`_^ QddQSXUT d_ dXU R_dd_] _V `QWU ! _V i_eb
      UcSb_g Q^Q\icYc Q\_^W gYdX i_eb SXUS[ d_* =D 2Q^[ 5cSb_g
      4U`Qbd]U^d @? 2_h &$'(' 2Q\dY]_bU =4 "!"&$$'('




             Case 1:19-bk-02500-HWV                     Doc Filed 04/03/20 Entered 04/03/20 15:47:11
Equal Housing Lender. ©2016 M&T Bank. Member FDIC. CS13075 (7/16) mtb.com
                                                                                                                            Desc
                                                        Main Document   Page 7 of 7
